Citation Nr: 1224721	
Decision Date: 07/17/12    Archive Date: 07/20/12

DOCKET NO.  10-47 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for anxiety disorder, not otherwise specified, with dysthymic disorder.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel 





INTRODUCTION

The Veteran had active service from November 1968 to June 1970 and from July 1973 to April 1974.       

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2009 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) located in Fargo, North Dakota.                  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence. 


FINDING OF FACT

The Veteran's anxiety disorder not otherwise specified (NOS) with dysthymic disorder does not cause occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.


CONCLUSION OF LAW

The criteria for an initial disability rating greater than 30 percent for service-connected anxiety disorder NOS with dysthymic disorder have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9413 (2011).




REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

The Veteran's anxiety disorder NOS with dysthymic disorder is currently assigned a 30 percent rating under Diagnostic Code (DC) 9413.  See 38 C.F.R. § 4.132.  Under DC 9413, a 30 percent evaluation is contemplated when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.  

Under DC 9413, a 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.   

Under DC 9413, a 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.  

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

The nomenclature employed in the portion of VA's Rating Schedule that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "DSM-IV").  38 C.F.R. § 4.130.  DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness. Higher scores correspond to better functioning of the individual.

Under DSM-IV, GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

Symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely the basis of social impairment.  38 C.F.R. § 4.126(b).

The Board observes that the words "slight," "moderate" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6.  The use of descriptive terminology by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.

In deciding the Veteran's increased evaluation claim, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.

In this case, the Board has considered all of the evidence but finds that a rating in excess of 30 percent is not warranted.  

In October 2008, the Veteran filed a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).  He noted that he participated in combat during service and later developed PTSD.  In this regard, the Board observes that the evidence of record reflects that the Veteran served in Vietnam from April 1969 to June 1970 and that he engaged in combat; he was awarded the Combat Infantryman Badge.  The Veteran's honorable service is not in dispute. 

In March 2009, the Veteran underwent a VA examination.  At that time, the examiner stated that the Veteran was divorced.  He had two biological children and two step-children.  According to the Veteran, he had worked for 23 years driving a fork lift.  He denied having problems with his co-workers but he indicated that he had problems with foremen and a general problem with authority.  The Veteran stated that he used marijuana nightly to help him fall asleep.  According to the Veteran, he could not sleep without it.  The Veteran was drinking 12 to 24 beers in an evening, but recently he decreased his alcohol use after being diagnosed with a blood clot in his leg.  The Veteran noted that although he had nightmares after his discharge, he had not had any nightmares since 1994.  He indicated that at present, he did not have any bothersome memories.  According to the Veteran, he did not like being in busy, public places and would have panic attacks in such places.  The Veteran denied hypervigilance.  However, he noted that he had problems with startle and would jump if there was a loud, unexpected noise.  The Veteran reported that he had problems with concentration.  He acknowledged that he became angry at times but he denied difficulty with his temper.  The Veteran did not act out on his anger and kept it inside.  He tried to avoid situations where there could be a fight as he was uncomfortable with his anger.  The Veteran stated that when his mood was low, he withdrew socially.  

Upon mental status evaluation, the Veteran was adequately groomed.  Over the course of the evaluation, he produced some spontaneous speech.  The Veteran's verbal report was soft but clear and showed neither pressure nor blocking.  The content was generally logical and relevant.  Progression of thought was adequate and did not suggest disturbed thinking processes.  The Veteran's mood showed a very mild blunting and affective responses were limited in range but appropriate to theme.  He was oriented to all spheres and showed no impairment of attention span, comprehension, general knowledge or recall.  The Veteran showed a range of depressive symptomatology and he had experienced suicidal ideations in the past but there had been no intent, plan, or attempt to hurt himself.  The Veteran was not seen as a risk to self or others.  

Following the mental status evaluation, the examiner determined that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD.  In this regard, although the Veteran had engaged in combat and had verified stressors, he did not have a persistent re-experience of traumatic events.  He denied nightmares or intrusive thoughts.  Nevertheless, the examiner stated that the Veteran showed a mixed pattern of avoiding stimuli and that there was evidence of numbing of emotions.  In addition, he had increased arousal.  According to the examiner, the Veteran had an anxiety disorder and presented with a pattern of depressive symptomatology.  The examiner noted that the Veteran's alcohol and drug usage appeared to have "self-medicating" elements associated with anxiety and depression.  The diagnosis was the following: (Axis I) anxiety disorder, NOS; dysthymic disorder; cannabis dependence; and alcohol dependence in early remission, (Axis IV) other psycho-social problems, and (Axis V) GAF score of 60.  The examiner stated that the Veteran had been employed, although a number of problems had been encountered vocationally, socially, and within his marriage.  According to the examiner, the Veteran's personal functioning had been negatively impacted by the depression and anxiety but there was no evidence of delusional beliefs or generalized impairment of cognitive functions.    

A VA examination was conducted in July 2011.  At that time, the Veteran stated that he was living with his daughter and grandson.  He indicated that he had retired from his job as a fork lift operator in 2010.  According to the Veteran, he retired due to numerous health problems, including coronary artery disease, peripheral vascular disease, and chronic obstructive pulmonary disease.  The examiner noted that the Veteran had a history of alcohol dependence.  The Veteran reported that he drank when he entered one of his depressed moods.  According to the Veteran, after his retirement, he felt isolated and worthless because he could not work.  However, he reported that he had more purpose in his life now that he lived with his daughter and grandson.        

Upon mental status evaluation, the Veteran was neatly groomed and appropriately dressed.  He displayed normative psychomotor behaviors.  The Veteran's stream of consciousness was spontaneous and well organized and his thinking was relevant and goal directed.  The Veteran's thought content was free of hallucinations, delusions, obsessive thoughts, and/or paranoid ideas.  He displayed no difficulties of concentration or attention.  The Veteran's mood was quite dysthymic and anxious and his affect was congruent.  He denied a history of panic attacks.  The Veteran's speech was normal in terms of rhythm, rate, and articulation.  Language functioning was intact and he was responsive to cues from the examiner.  The Veteran was alert and oriented in all spheres, and his impulse control was intact.  Judgment and insight were intact.  He denied current suicidal/ homicidal ideations or intent.  According to the Veteran, although sometimes he thought about stopping taking his pills, he felt loved and would not hurt himself.  The Veteran's sleep was within normal limits.  He continued to express symptoms of depression such as being sad, down, blue, helpless, and hopeless.  According to the Veteran, he could go an entire week or several weeks without any depression and then would have depression for a period of time anywhere from three days to three weeks.  The Veteran stated that he only got anxious when he was around people in authority, which included going into a state building.  

The diagnosis was the following: (Axis I) major depressive disorder, recurrent, mild to moderate; anxiety disorder, NOS; cannabis dependence; and alcohol dependence, (Axis IV) psychosocial stressors, mild; financial strains; chronic pain; multiple medical issues, and (Axis V) GAF score of 59.  The examiner noted that the Veteran's mental health issues did not render him unable to seek and maintain substantially gainful employment.  The examiner stated that since the Veteran's last VA examination in 2009, the Veteran's anxiety and depression appeared to have worsened somewhat.  The Veteran had recently presented to a VA social worker and to Psychiatry with trouble with anxiety and sleep.  Therefore, the examiner indicated that he decreased the Veteran's GAF score from 60 to 59, simply to recognize that fact.  However, at present, the Veteran was living with family and was feeling taken care of.  

In this case, the evidence shows that the Veteran has been oriented to person, time, and place.  He experiences anxiety, depressed mood, anger, and exaggerated startle response.  However, this evidence does not demonstrate that the Veteran's anxiety disorder NOS with dysthymic disorder results in such impairment with reduced reliability and productivity as to warrant a 50 percent rating.  The Veteran does not have (for example only) a circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, or impairment of short- or long-term memory to the point that he can only remember highly learned material or forgets to complete tasks.  In the Veteran's March 2009 and July 2011 VA examinations, his speech was within normal limits.  

In addition, the Board recognizes that in the Veteran's notice of disagreement, dated in May 2010, he stated that he had panic attacks on a regular basis.  However, in the July 2011 VA examination report, he denied a history of panic attacks.  Moreover, although the Veteran reports memory problems, in the March 2009 and July 2011 VA examinations, he showed no signs of memory gaps.  The Board also notes that the Veteran's anxiety disorder NOS with dysthymic disorder does not impair his judgment or abstract thinking, or difficulty in establishing and maintaining effective work and social relationships to the degree contemplated by the 50 percent rating.

Indeed, it is the criteria for the 30 percent rating that specifically refers to disturbances akin to those experience by the Veteran, such as problems with mood, anxiety, etc., and the criteria for the 50 and 70 percent ratings specifically refer to manifestations beyond what the Veteran experiences.  Simply stated, a veteran with a 30 percent disability would have the problems cited by the Veteran.  In this regard, it is important for the Veteran to understand that a 30% disability evaluation indicates a significant disability evaluation, indicating a 30% reduction in the Veteran's ability to work.    

In this case, the Board recognizes that the Veteran is divorced.  However, he lives with his daughter and grandson and has a good relationship with them.  In addition, although the Veteran has recently retired, he retired because of physical problems and not because of his psychiatric problems.  In the July 2011 VA examination report, the examiner specifically stated that the Veteran's mental health issues did not render him unable to seek and maintain substantially gainful employment.  Moreover, the Board recognizes that in the March 2009 VA examination report, the Veteran stated that he had experienced suicidal ideations in the past.  However, there was no intent, plan, or attempt to hurt himself.  Furthermore, in the July 2011 VA examination report, the Veteran denied current suicidal ideations.  

In regard to the Veteran's GAF scores, he has been assigned GAF scores of 59 and 60.  As defined in the DSM-IV, a GAF score of 51 to 60 reflects moderate symptoms or moderate difficulty in social, occupational, or school functioning. In addition in the July 2011 VA examination report, the examiner characterized the Veteran's major depressive disorder as mild to moderate.  

In light of the above, the Board concludes that an initial disability rating in excess of 30 percent is not warranted at any time since the initial grant of service connection.  See Fenderson, 12 Vet. App. at 125-26.  Accordingly, the Board concludes that there is a preponderance of evidence against the Veteran's claim for an evaluation in excess of 30 percent for anxiety disorder NOS with dysthymic disorder.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply; therefore, the claim for a higher initial evaluation must be denied.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The provisions of 38 C.F.R. § 3.321(b) state as follows: Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service- connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id. 

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id. 

VA's General Counsel has stated that consideration of an extra-schedular rating under 3.321(b)(1) is only warranted where there is evidence that the disability picture presented by the Veteran would, in that average case, produce impairment of earning capacity beyond that reflected in the rating schedule or where evidence shows that the Veteran's service-connected disability affects employability in ways not contemplated by the rating schedule.  See VAOPGCPREC 6-96 (Aug. 16, 1996).

In Thun, the Court further explained that the actual wages earned by a particular veteran are not considered relevant in the calculation of the average impairment of earning capacity for a disability, and contemplate that veterans receiving benefits may experience a greater or lesser impairment of earning capacity than average for their disability.  The Thun Court indicated that extraschedular consideration cannot be used to undo the approximate nature of the rating system created by Congress.

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  However, the Board is not precluded from raising this question, see Floyd v. Brown, 9 Vet. App. 88 (1996), and addressing referral where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board finds that the 30 percent schedular evaluation assigned for the Veteran's anxiety disorder NOS with dysthymic disorder reasonably describes his overall disability level and symptomatology.  Quite simply, the Veteran does not demonstrate any aspects of his anxiety disorder NOS with dysthymic disorder not already contemplated by the schedular criteria.  Again, it is important for the Veteran to understand that the Board is not disputing the fact that he has an anxiety disorder NOS with dysthymic disorder, or that such causes him problems, as without some problems associated with his anxiety disorder NOS with dysthymic disorder there would be no basis for the 30 percent evaluation (indicating a significant disability), let alone a higher evaluation.  As such, there is no basis to refer this case for extra-schedular consideration.  Further, in light of the evidence cited above, including the Veteran's own statements, while the Veteran is retired there is no indication that the issue of entitlement to a total disability based on individual unemployability (TDIU) is raised by this record. 

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA also redefined the obligations of VA with respect to the duty to assist the veteran with the claim.  Id.  In the instant case, the Board finds that VA fulfilled its duties to the Veteran under the VCAA.

VA has a duty to notify the veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  The Board concludes that the October 2008 letter sent to the Veteran by the RO adequately apprised him of the information and evidence needed to substantiate the claim.  The RO thus complied with VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).

Additionally, on March 3, 2006, the United States Court of Appeals for Veterans' Claims (Court) issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484, 486 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

The Board finds that VA has met these duties with regard to the claim adjudicated on the merits in this decision.  There is no issue as to providing an appropriate application form or completeness of the application.  Written notice provided in October 2008 fulfills the provisions of 38 U.S.C.A. § 5103(a).  That is, the Veteran received notice of the evidence needed to substantiate his claim, the avenues by which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  See Beverly, 19 Vet. App. at 394, 403; see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005) (Mayfield I) rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In addition, the aforementioned letter informed him about how VA determines effective dates and disability ratings, as required by Dingess.  

The Board also recognizes that, according to Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice must "precede an initial unfavorable [agency of original jurisdiction (AOJ)] decision on a service-connection claim."  VA did provide such notice to the Veteran prior to the July 2009 RO decision that is the subject of this appeal in its October 2008 letter.  With respect to the Dingess requirements, the Veteran was provided with notice of what type of information and evidence was needed to substantiate the claim, as well as the type of evidence necessary to establish a rating or effective date of an award (see letter from RO, dated in October 2008), and such notice was provided prior to the initial decision of the RO.  See Dingess, supra.  Accordingly, the RO provided proper VCAA notice at the required time.

The Board recognizes that the Court issued a decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which pertains to a greater degree of specificity with respect to notice of the criteria necessary for an increased rating.  However, this decision was recently vacated by the United States Court of Appeals for the Federal Circuit (Federal Circuit).  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  Also, since the claim on appeal is a downstream issue from that of service connection, Vazquez notice was never required.  See VAOPGCPREC 8- 2003 (Dec. 22, 2003).  The Board finds that the October 2008 letter substantially satisfies the current notification requirements for the claim on appeal.  As the Veteran has not indicated any prejudice caused by a content error and no such error is apparent, the Board finds no basis for finding prejudice against the Veteran's appeal of the issue adjudicated in this decision.  See Shinseki v. Sanders, 129, S. Ct. 1696 (2009) regarding the rule of prejudicial error.  On a factual basis, the Board finds that the Veteran clearly and unmistakably understands the rating criteria.   

The Veteran has been provided the opportunity to respond to VA correspondence and over the course of the appeal has had multiple opportunities to submit and identify evidence.  Furthermore, he has been provided a meaningful opportunity to participate effectively in the processing of his claim by VA, which he has done.        

VA also has a duty to assist the veteran in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).  

VA informed the Veteran of its duty to assist in obtaining records and supportive evidence.  The Board recognizes that in the July 2011 VA examination report, the Veteran stated that he was receiving disability benefits from the Social Security Administration (SSA).  However, the benefits were awarded due to his arteriosclerotic disease, not because of his service-connected psychiatric disability.   In this regard, the Board notes that the Federal Circuit has recently held that where VA has been informed that the Veteran is on SSA for an unrelated disability, VA's duty to assist does not require review of the entire SSA record.  See Golz v. Shinseki, F.3d 1317, 1320 (2010).

In regard to an examination, the Veteran received VA examinations in March 2009 and July 2011 which were thorough in nature and adequate for the purposes of deciding this claim.  The aforementioned VA examinations revealed findings that are adequate for rating the Veteran's anxiety disorder NOS with dysthymic disorder.  Thus, the Board finds that the medical evidence of record is sufficient to resolve this appeal; VA has no further duty to provide an examination or medical opinion.  38 C.F.R. §§ 3.326, 3.327.  

Based on the foregoing, it is the Board's determination that the VA fulfilled its VCAA duties to notify and to assist the Veteran, and thus, no additional assistance or notification was required.  The Veteran has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard, 4 Vet. App. at 384.

ORDER

The appeal is denied.  



____________________________________________
JOHN C. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


